DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “manufactures”, and the claim also recites “such as an inshoe, footlet, no-show sock, shoes or the like” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Also in claim 18, the recitation “substantially less than 90o” is unclear. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such any degree less than 90o may considered to be “substantially less”. Note similar indefinite language in claim 31. In addition, the recitation “double thickness” is indefinite since the specific “thickness” has not been defined. Presumably this is double 
“layered”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18, 20 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samata (US 6,178,785).



Samata teaches a method (col 3, ln 29 - col.6, ln 41;) for providing intermediate manufactures for the production of manufactures such as an inshoe, footlet (col.3, ln 38-39), no-show sock (col.3, ln.38-39), shoes with double thickness (col.3, 1.39-42), with a circular hosiery knitting machine (col.3, ln.39-42) with a needle cylinder (Figure 7: NC) arranged so that its axis is vertical (col.3, 1.31-32), wherein said needle cylinder (NC) has, on its lateral surface, a plurality of axial slots, each of which accommodates a needle (implicit for needle cylinders of circular knitting machines), at least one drop or feed being arranged around said needle cylinder and at least one yarn engageable by the needles to form knitting being dispensed thereat, means being provided for the actuation of the needles along the corresponding axial slot in order to grip the yarn at said at least one feed and form loops of knitting, selection devices being provided for selecting the needles to be moved to knit at said at least one feed, said needle cylinder being actuatable with a rotary motion about its own axis with respect to said at least one feed in both directions of rotation in order to form knitting by means of at least part of said needles with said at least one yarn dispensed by said at least one feed (implicit for circular knitting machines), comprising at least the following steps: -a step (col.3, ln.39-42) for providing a first tubular portion (2, 3) of knitted fabric by actuating the needle cylinder (NC) with a continuous rotary motion about its own axis in one direction of rotation (col.3, ln.42-44); -a casting off step (col.3, ln.46 - col.4, ln.2), in which a portion (5) of knitted fabric is provided by moving to knit at said at least one feed a group of contiguous needles, actuating the needle cylinder (NC) within with an alternating rotary motion (col.3, ln.46-67) about its own axis and progressively decreasing (col.3, ln.57-63) the number of needles moved to knit at said at least one feed, excluding, according to a wherein said second tubular portion of knitted fabric is ended with sock toe knitting.
Claims 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosui et al. (US 9,675,134).
	As seen at least in figures 2 and 3, Kosui et al. teaches the intermediate manufacture for the production of manufactures such as an inshoe, footlet, no-show sock, shoes or the like with double thickness, as claimed including a first tubular portion (2) and a second tubular portion (3) which are joined by means of a lateral portion (front of 25) thereof and by means of a contoured portion (figure 2) provided with at least one heel knitting process, axes of said two tubular portions forming between them an angle that is substantially less than 90o given that the tubular portions are parallel as seen in figure 2. Regarding claim 32, , wherein a part of the second tubular portion is arranged inside a part of the first tubular portion at a region of lateral joining of the two tubular portions, and wherein said second tubular portion is folded inward inside said first tubular portion, forming a sort of shoe or sock with double thickness with a joining region of the two tubular portions which forms a foot insertion opening for the shoe or sock with double thickness as shown in completed footlet in figure 1. Regarding claim 33, wherein axial ends of said tubular portions which are opposite to axial ends that are mutually joined by means of said contoured portion are closed as seen in figure 2. Regarding claim 34, wherein a sole is applied via knitting at the side of said first tubular portion that is opposite to the side in which said foot insertion opening is provided.



Allowable Subject Matter
Claims 21-24 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2

Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw